Case 2:14-cv-01642-WJM-MF Document 140 Filed 04/27/20 Page 1 of 2 PageID: 3183



            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                         CCO-064
                                        No. 19-2914

                                           Y.W.,
                                            Appellant

                                             v.

                      KIMBERLY ROBERTS; VERONICA ZERON;
                     PATRICIA AUFIERO; UNKNOWN TEACHER;
                       NEW MILFORD BOARD OF EDUCATION

                                (D.N.J. No. 2-14-cv-01642)

 Present: JORDAN, KRAUSE and MATEY, Circuit Judges

        1. Clerk’s Submission for Possible Dismissal due to Jurisdictional Defect.

        2. Appellant’s Response to Submission for Possible Dismissal due to
           Jurisdictional Defect.

        3. Appellee’s Response to Submission for Possible Dismissal due to
           Jurisdictional Defect.

        4. Appellant’s Reply to Response to Submission for Possible Dismissal due to
           Jurisdictional Defect.

        5. Motion filed by Appellant for Protective Order.

                                                         Respectfully,
                                                         Clerk/clw

 _________________________________ORDER________________________________
        After considering the parties’ responses regarding jurisdiction, the plaintiff’s
 appeal is DISMISSED for lack of appellate jurisdiction. 1




        1
          Judge Jordan dissents from this aspect of the order and would refer the
 jurisdictional issue to a merits panel.
Case 2:14-cv-01642-WJM-MF Document 140 Filed 04/27/20 Page 2 of 2 PageID: 3184




        Plaintiff’s motion for a protective order is granted in part. The docket will
 continue to identify the plaintiff by his initials only and any future filings by the parties in
 this Court shall do the same for plaintiff and his immediate family. Documents
 containing their full names must be redacted or, if necessary, the subject of a further
 motion to seal. The motion’s other requests are denied.

                                                            By the Court,

                                                            s/ Cheryl Ann Krause
                                                            Circuit Judge

 Dated: April 27, 2020
 CLW/cc: Levi Huebner, Esq.
          Vittorio S. LaPira, Esq.                                    A True Copy:



                                                                      Patricia S. Dodszuweit, Clerk
                                                                      Certified Order Issued in Lieu of Mandate
